DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Independent claim 1 is directed to a method.  Claim 14 is directed to a system. Claim 20 is directed to a non-transitory computer-readable storage medium storing instructions executed by a computer.  The claims are directed to the abstract idea of detecting and reducing bias across multiple attributes in ranking(s) of candidates.  This is an abstract mental process which can be performed in the human mind or via pen and paper.  Additionally, the abstract idea is directed to organizing human activity and involves mathematical calculations.  The claims recite a judicial exception, a mental processes, which can be performed in the human mind or via pen and paper (Judicial Exception - Yes - mental process).  The claims utilize mathematical relationships (e.g. managing people working on a task); (Judicial Exception - Yes - mathematical concept).
Take Independent claim 1 as an example, claim 1 recites:
obtaining a set of qualified candidates that match parameters of a request;

generating a first distribution of an attribute in the ranking of recommended candidates and a second distribution of the attribute in the set of qualified candidates;
calculating a skew metric representing a difference between a first proportion of an attribute value of the attribute in the ranking of recommended candidates and a second proportion of the attribute value in the set of qualified candidates; and 
outputting the skew metric for use in evaluating bias in the machine learning model.
The limitations as drafted above are directed to a process that under its reasonable interpretation covers performance of the steps in the mind but for the recitation of a generic processor. Other than the recitation of "one or more computer systems”, nothing in the claimed steps precludes the step from practically being performed in the mind.  The claim does not recite additional elements that are sufficient to amount to significantly more than the abstract idea.  This is a mere nominal recitation of a generic processor that does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. (Judicial Exception recited - Yes - mental process).
	The claim does not integrate the abstract idea into a practical application. The claims recite combination of additional elements including “one or more processors” and “a computer” to perform the method steps. The generic processor(s)/computer is recited at a high level of generality merely performs generic computer functions of receiving 
The claim does not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims do not apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claim does not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims do no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea (MPEP 2106.05(e)).  The recited generic computing system is no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Integrated into a Practical Application - No).
	As discussed above the additional elements in the claims amount to no more than a mere instruction to apply the abstract idea using generic computing components, wherein mere instructions to apply a judicial exception using generic computer components cannot integrate a judicial exception into a practical application or provide 
	Further, Applicant's specification (Paragraph [0161]) discloses that the claimed elements directed to a memory and processor, at best merely comprise generic computer hardware which is commercially available.  More specifically Applicant's claimed features directed to a system (independent claim 14) do not represent custom or specific computer hardware circuits, instead the terms merely refers to commercially available software and/or hardware.  Thus, as to the steps recited, "the method does not contain structures to provide a significantly more than the abstract idea”.  Therefore, claim 14 falls short the 35 USC 101 requirement under the same rationale.  
The remaining independent claim 20 falls short the 35 USC 101 requirement under the same rationale.  These claims do not contain structures to provide a significantly more than the abstract idea. 
	Dependent claims 2-13 and 15-19 when analyzed and each taken as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea.
Allowable Subject Matter
Claims 1-20 would be allowable, over the prior art of record, if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The invention as claimed is not disclosed or rendered obvious in view of the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Scarborough et al., US 2005/0114279 A1, teach Development Of Electronic Employee Selection Systems And Methods.  Anisingaraju et al., US 2016/0196511 A1, teach METHODS AND APPARATUS FOR ANALYSIS OF EMPLOYEE ENGAGEMENT AND CONTRIBUTION IN AN ORGANIZATION.  Borisyuk et al., US 2017/0236073 A1, teach MACHINE LEARNED CANDIDATE SELECTION ON INVERTED INDICES.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY S HONG whose telephone number is (571) 272-7485. The examiner is normally off on Wednesdays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad F Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





						/HARRY S HONG/                                                                            Primary Examiner, Art Unit 2652                                                                                                                            

March 24, 2022